Citation Nr: 0301206	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-03 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to July 1945.  He died in July 1970.  The appellant 
is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2000, a statement of the case was issued in March 2002 and 
a substantive appeal was received in April 2002.

Preliminary review of the claims file suggests that the 
appellant filed a claim or claims base on the veteran's 
death in 1972.  The record includes a May 1973 RO letter 
informing the appellant that she was not entitled to death 
benefits because the veteran's death was not shown by the 
evidence to have been due to his active service.  However, 
it does not appear that any notice of appellate rights and 
procedures were furnished to the appellant at that time.  
At any rate, in the July 2000 rating decision the RO 
undertook a merits analysis rather than a new and material 
evidence analysis which is required when there is a prior 
final denial of a claim.  See generally 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).  The Board agrees 
that a merits analysis is appropriate under the 
circumstances.   


FINDINGS OF FACT

1.  The veteran died in July 1970; his death certificate 
lists the cause of death as pulmonary tuberculosis.

2.  Pulmonary tuberculosis was not manifested during the 
veteran's period of active duty service or within three 
years of his discharge from service, nor was his pulmonary 
tuberculosis otherwise related to such service.



CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The 
intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The August 2001 RO letter and the 
statement of the case informed the appellant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
available service records and a certificate of death.  
Furthermore, in the August 2001 VCAA letter, the RO 
afforded the appellant an additional opportunity to submit 
evidence in support of her claim.  The appellant was 
furnished appropriate forms to consent to the release of 
medical records and asked to complete a form for each 
medical care provider who had treated the veteran from the 
time of his discharge from service.  However, she did not 
return the forms.  Additional evidence which might have 
been located and obtained from medical care providers 
therefore could not be obtained by VA.  Under these 
circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

Analysis

The appellant is claiming entitlement to service 
connection for the cause of the veteran's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as pulmonary 
tuberculosis.  The veteran's death certificate does not 
show that an autopsy was performed, and the appellant has 
not reported an autopsy.  At the time of the veteran's 
death, he was not service connected for any disability.

The death certificate shows the cause of death as 
pulmonary tuberculosis, and there are no contentions 
regarding any other disorders.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
tuberculosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence 
of pulmonary tuberculosis during service or for many years 
thereafter.  A physical examination conducted in February 
1947 shows that the lungs were clinically evaluated as 
normal.  In the section for listing the statement and 
history of examinee, it was noted that the veteran 
reported that at that time he had no disabling disease.  
The word "None" was typed into the appropriate space for 
listing all significant diseases. 

Based on the record, the Board must conclude that the 
clear preponderance of the evidence is against a finding 
that the veteran's pulmonary tuberculosis was manifested 
during service, or that it was manifested within three 
years of his discharge from service or that it was 
otherwise related to his military service.  The Board 
notes that the appellant alleged in a September 1974 
letter that the veteran was treated for tuberculosis by 
his family physician in December 1945.  However, as noted 
earlier, the appellant did not cooperate with RO efforts 
to obtain releases so that evidence claimed by the 
appellant could be obtained.  At any rate, her contention 
regarding treatment for tuberculosis in December 1945 is 
not supported by the February 1947 medical examination 
report which not only showed no evidence of pulmonary 
tuberculosis at that time, but also clearly was to the 
effect that the veteran had no prior history of any 
significant diseases. 

In sum, the Board acknowledges the appellant's 
contentions.  However, there is no basis for finding that 
the cause of the veteran's death was in any manner related 
to his military service or a service-connected disability.  
In reaching this determination, the Board in unable to 
find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

